Opinion issued February 8, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00797-CV



DENNIS MESSERLY, Appellant

V.

SWEET CLAIM SERVICE, INC., Appellee



On Appeal from the 12th District Court
Grimes County, Texas
Trial Court Cause No. 29,714



MEMORANDUM OPINION	Appellant Dennis Messerly attempts to appeal from the trial court's order,
signed May 27, 2005, that he take nothing by his suit.  Appellant filed no post-judgment motions or pleadings that would extend the time to file a notice of appeal. 
See Tex. R. App. P. 26.1(a).  Appellant did not file his notice of appeal until March
6, 2006, well beyond the 30 days from date of judgment deadline.  See Tex. R. App.
P. 26.1.  After being notified that this appeal was subject to dismissal for want of
jurisdiction, appellant did not adequately respond.  See Tex. R. App. P. 42.3(a)
(allowing involuntary dismissal of case).
	The appeal is dismissed for want of jurisdiction.  All pending motions are
denied.
PER CURIAM
Panel consists of Justices Taft, Alcala, and Hanks.